Exhibit 10.8

 

NOTE MODIFICATION AGREEMENT

 

This NOTE MODIFICATION AGREEMENT (“Agreement”), dated effective as of August 31,
2015, amends and supplements that certain Amended and Restated Subordinated
Promissory Note dated April 2, 2013 (the “Note”) in the original principal
amount of $2,355,331.00 (which amended and restated that certain Subordinated
Promissory Note in the original principal amount of $3,060,000.00) issued by
American Addiction Centers, Inc., a Nevada corporation (“Maker”) and payable to
the order of  Michael Blackburn, an individual resident of Florida (“Payee”).

 

RECITAL

 

Maker and Payee desire to amend the Note as follows:

 

AGREEMENTS

 

In consideration of the promises and agreements contained in the Note, as
amended hereby, Maker and Payee agree as follows:

 

1.Payment.  Concurrently with the execution hereof, Maker has paid and Payee
acknowledges receipt of a $250,000.00 payment on the outstanding principal
balance of the Note.

2.Modification Interest Rate.  The first paragraph is hereby amended to change
the interest payable on the principal amount of $1,195,000.00 from the annual
rate equal to 3.125% per annum to an annual rate equal to six and one-quarter
percent (6.25%) per annum.  

3.Modification of Maturity Date.  The definition of Maturity Date set forth in
Section 1(a)(ii) of the Note is hereby amended to delete August 31, 2015 and
replace it with February 29, 2016.  

4.Full Force and Effect.  Except as expressly amended hereby, the Note shall
remain in full force and effect.

5.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.

6.Amendments.  This Agreement cannot be amended, rescinded, supplemented or
modified except in writing signed by the parties hereto.

7.Counterpart Signature Pages.  This Agreement may be executed in one or more
counterparts and may be delivered by facsimile or electronic mail, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MAKER:

 

AMERICAN ADDICTION CENTERS, INC.

 

 

By:/s/ Michael Cartwright

Name: Michael Cartwright

Title: Chairman and Chief Executive Officer

 

 

 

PAYEE:

 

 

/s/ Michael Blackburn

Michael Blackburn

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 